DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s communication of 3/4/2022.  Currently amended and pending claims 1-16 and 18-19 are rejected below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuriloff (U.S. Patent 5,318,565) in view of SANFORD (U.S. Patent 5,549,583) in further view of Morrison, Jr (U.S. 3,828,780).  
Kuriloff discloses an electrosurgery pencil with smoke and odor suction attachment for an Electrosurgical instrument. Kuriloff discloses a handpiece (14), electrode (12), fixed member with external surface ridge (near 34 and note further the tapered surface), vacuum tube (16/32). 



    PNG
    media_image1.png
    418
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    520
    media_image2.png
    Greyscale


See Kriloff at figure 3 below.

    PNG
    media_image3.png
    321
    348
    media_image3.png
    Greyscale
 
And Morrison at figures 1-.2 
	Concerning the rotating member tubular member see 2 at figures 1-2.  Further note tapered ends around 40/14.

Concerning the claim language of the fixed member completely incorporated within, permanetly built into the interior of the smoke evacuation channel at the second end of the electrosurgery handpiece that it forms a continuous portion of the handpiece wherein the fixed member has a first and second open end, it is examiner position that the SANFORD device could be placed on Kuriloff and MORRISION on any point along the passage of the channel and that the handpiece as a whole is "completely incorporated", "fixed", permanently built into.
Concerning the claim language of the hand piece forms a continuous one piece hand piece it is examiners position that the prior art of Kuriloff teaches a one piece hand piece however if not inherent in Olsen then it would have been known in the art to make the fixed member on the hand piece to form one piece (unitary) since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). Constructing the prior art as a one piece member would allow for ease of construction, simpler assembly, and cost effective materials for use, as these reasons would be why one skilled in the art would construct the hand piece to form a one piece assembly. This would be similar to the construction of one piece handpiece 10 and fixed portion 12 in Morrison, Jr. (U.S. 3,828,780). Note construction formed on the channel unit.
Further if not obvious of Kuriloff in view of Sanford, and obvious modifications thereof, then the following rejection is made.  Kuriloff in view of Sanford discloses the claimed invention except for a one 
Again, claims 1-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over OLSEN (U.S. Patent 5,055,100) in view of SANFORD (U.S. Patent 5,549,583) in further view of Morrison, Jr (U.S. 3,828,780).  
OLSEN discloses an electrosurgery pencil with smoke and odor suction attachment for an Electrosurgical instrument. Olsen discloses a handpiece (13), electrode (21), fixed member (near 42), vacuum tube (39). 
SANFORD discloses a swivel connector (or rotating member) for (see abstract generally) with a swivel device (see figures 1-3) comprising a fixed member (1) and a rotating member (2) coupled to the fixed member, a hollow tubular member (50) which has a tapered distal end (see figure 1-2 near 12 end) for fitting with and an interior surface of the rotating member is inverted near the first open end of the rotating member such that it fits around the ridge on the external surface of the hand piece and enables an internal diameter and length of the rotating member to rotate freely around the ridge on the external surface of the hand piece (note 24 area that fits around ridge 14).
OLSEN discloses the claimed invention except for the rotating member or joint attaching the vacuum tube to the exhaust port being a fixed member/rotating member swivel connection joint.  SANFORD teaches that it is known to use this type of swivel connection joint as set forth in paragraphs at columns 1-3 to provide a swivel fitting to avoid cocking and binding effects (kinks).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by OLSEN with a swivel joint as taught by SANFORD since such a modification would provide 
Concerning the claim language of the fixed member completely incorporated within, permanently built into the interior of the smoke evacuation channel at the second end of the electrosurgery handpiece that it forms a continuous portion of the handpiece wherein the fixed member has a first and second open end, it is examiner position that the SANFORD device could be placed on OLSEN and MORRISION on any point along the passage of the channel and that the OLSEN handpiece as a whole is "completely incorporated", "fixed", permanently built into.
Concerning the claim language of the hand piece forms a continuous one piece hand piece it is examiners position that the prior art of Olsen teaches a one piece hand piece however if not inherent in Olsen then it would have been known in the art to make the fixed member on the hand piece to form one piece (unitary) since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). Constructing the prior art as a one piece member would allow for ease of construction, simpler assembly, and cost effective materials for use, as these reasons would be why one skilled in the art would construct the hand piece to form a one piece assembly. This would be similar to the construction of one piece handpiece 10 and fixed portion 12 in Morrison, Jr. (U.S. 3,828,780). Note construction formed on the channel unit.
Further if not obvious of Sanford in view of Olsen, and obvious modifications thereof, then the following rejection is made.  Sanford in view of Olsen discloses the claimed invention except for a one piece handle with fixed member for the suction tube.  Morrison, Jr teaches that it is known to use a one piece handle with fixed member for the suction tube as set forth in element 10 and 12 and figure 1-2 to provide means to connect the suction hose to the handpiece unit.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Sanford in view of Olsen with one piece handle with fixed member as taught by Morrison, Jr, since such a 

    PNG
    media_image4.png
    254
    910
    media_image4.png
    Greyscale

Concerning the newly amended and added claims 18-19 see rejections above concerning the claim limitations and functional limitations, as they apply to claim 1 and the claims above. 


Response to Arguments
Examiner is of the position that as explained above and with the prior art references; all claim limitations are taught in the obviousness rejection above.
Applicant argues in remarks of 3/4/2022 that the combination of the prior art is improper and would not result or teach the applicant’s claim language.  Examiner disagrees.
Examiner is of the position that Olsen and Morrison teach an electrosurgical device, and Morrison teaches a “male type” connector at the correct section of the device.  What is not disclosed is forming this connection as a “swivel type” of connection.  Examiner is of the position that Sanford teaches making connection of a swivel type and if a PHOSITA were to modify the connection of Morrison with a swivel type of Sanford then they would logically arrive and teach the claim terms by placing the connection at the correct end of the Morrison device or the rest of the prior art of records electrosurgical device.  Examiner is of the position that a PHOSITA with the teaching of Sanford would know to couple one portion of a male or female connection to another portion of a corresponding and complementary section of a different male/female connection.  It is examiners position that a PHOSITA would know to substitute only those they wish to change to a make a swivel device and not substitute additional portions. Further examiner is of the position that a PHOSITA would know to make a connection integral or not depending on if they wanted a separation or movement or outherwise. 
Again, Examiner is of the position that the elements disclosed in the prior art of record are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended claims, as currently written, and the rejection is made.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783